Mangano, J. P. (concurring).
I concur with the majority in voting to reverse the defendant’s judgment of conviction, but only on the ground that the trial court erred in giving the jury a “bare bones charge on the law, without in any way relating it to the facts” (People v Mabry, 58 AD2d 897; People v Carney, 73 AD2d 972). HI do not agree with the majority’s view that the prosecution failed to establish by clear and convincing evidence that an independent basis existed to sustain an in-court identification of defendant and dispel the taint of the improper pretrial showup (People v Ballott, 20 NY2d 600, 606-607; People v Boyce, 89 AD2d 623).